

Exhibit 10.1




STOCK PURCHASE AGREEMENT


This STOCK PURCHASE AGREEMENT (this "Agreement") is made and entered into as of
December 9, 2016 (the "Effective Date") by and between Thomas B. Pickens III
(the "Seller") and Astrotech Corporation, a Washington company (the "Company").


RECITALS


WHEREAS, the Seller wishes to transfer and sell, and the Company wishes to
purchase,
601,852 shares (the "Shares") of the common stock, no par value, of the Company
("Common Stock").


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, intending to be legally bound hereby, the parties
hereto agree as follows:
AGREEMENT


1.
Purchase and Sale. Subject to the terms and conditions of this Agreement, the
Seller hereby agrees to sell to the Company, and the Company hereby agrees to
purchase from the Seller, the Shares at a price per Share equal to $1.62, which
represents the average closing price of the Common Stock on the NASDAQ Capital
Market over the ten [10] trading days immediately preceding the date hereof (the
"Per Share Purchase Price").



2.
Closing.



2.1
The closing of the purchase and sale of the Shares (the "Closing") shall take
place remotely via the exchange of documents and signatures on the Effective
Date or at such later date as the parties may agree (the date of the Closing is
hereinafter referred to as the "Closing Date"). On the Closing Date, the Company
will pay, by wire transfer of immediately available funds to an account
designated by the Seller at least one business day prior to the Closing Date, an
amount equal to the product of (x) the number of Shares and (y) the Per Share
Purchase Price.



2.2
Before the Closing Date, the Seller has delivered to the Company (a) a spousal
consent in the form set forth in Exhibit A hereto duly executed by the Seller's
spouse and consenting to the transactions contemplated by this Agreement
(including, without limitation, the sale of the Shares to the Company in
accordance with Section 1) and (b) evidence satisfactory to the Company that the
Seller has directed that the Shares be transferred to his account at American
Stock Transfer & Trust Company ("AST").



2.3
On the Closing Date, the Seller will deliver (or cause to be delivered) to the
Company, against receipt of the aggregate purchase price in accordance with
Section 2.1, an instruction letter, signed by the Seller, in form satisfactory
to the Company, to AST instructing AST to transfer the Shares from his account
to the Company's Treasury account at AST. The Seller hereby undertakes to take
all such further action as the Company reasonably requires to complete the
transfer of the Shares to the Company's Treasury account at AST.



3.
Representations and Warranties of the Company. The Company represents and
warrants to the Seller as of the date hereof and as of the Closing Date as
follows:



a.
Authorization. etc. The Company has full corporate power and authority to
execute and deliver this Agreement and to carry out the transactions
contemplated hereby. This Agreement has been duly executed and delivered by the
Company. Assuming the due execution of this Agreement by the Seller, this
Agreement constitutes a valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms, except that (i) such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws now or hereafter in effect relating to creditors' rights
generally and (ii) the remedy of specific performance and injunctive and other
forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.



b.
No Conflict. The execution and delivery of this Agreement by the Company and the
consummation of the transactions contemplated hereby will not (i) violate any
law applicable to the Company or (ii) conflict with, violate or constitute a
breach or default under any material agreement as to which the Company is a
party or require the consent of any third party.








--------------------------------------------------------------------------------



Exhibit 10.1


4.
Representations and Warranties of the Seller. The Seller represents and warrants
to the Company as of the date hereof and as of the Closing Date as follows:



a.
Ownership. The Seller is (and will be immediately prior to the Closing) the sole
beneficial owner of the Shares, free and clear of any liens, claims or
encumbrances. The Seller has (and will have immediately prior to the Closing)
good and marketable title to the Shares and the right and authority to transfer
the Shares to the Company pursuant to this Agreement. Upon the consummation of
the transactions contemplated hereby on the Closing Date, the Seller will have
transferred to the Company, and the Company will have acquired, good and valid
title to the Shares, free and clear of all liens, claims and encumbrances.



b.
Authorization. etc. The Seller has full personal power, competence, capacity and
authority to execute and deliver this Agreement and to carry out the
transactions contemplated hereby, and the spousal consent required has been (or
will be prior to the Closing) delivered in the form of Exhibit A hereto. This
Agreement has been duly executed and delivered by the Seller. Assuming the due
execution of this Agreement by the Company, this Agreement constitutes a valid
and binding agreement of the Seller, enforceable against the Seller in
accordance with its terms, except that (i) such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect relating to creditors' rights generally and (ii) the remedy
of specific performance and injunctive and other forms of equitable relief may
be subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought.



c.
No Conflict. The execution and delivery of this Agreement by the Seller and the
consummation of the transactions contemplated hereby will not (i) violate any
law applicable to the Seller or (ii) conflict with, violate or constitute a
breach or default under any material agreement as to which the Seller is a party
or to which the Shares are subject or require the consent of any third party.



d.
Sophistication. The Seller (i) has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits, risks and
suitability of the sale of the Shares and (ii) is consummating the sale of the
Shares with a full understanding of all of the terms, conditions and risks and
willingly assumes those terms, conditions and risks. The Seller has evaluated
the merits and risks of the sale of the Shares based exclusively on his own
independent review and consultations with such investment, legal, tax,
accounting and other advisers as the Seller has deemed necessary. The Seller has
made his own decision concerning the sale of the Shares without reliance on any
representation or warranty of, or advice from, the Company or any of its
employees or agents.



e.
Information. Neither the Company nor any of its employees or agents has been
requested to or has provided the Seller with any information or advice with
respect to the Shares nor is such information or advice necessary or desired.
The Seller acknowledges and understands that, notwithstanding the fact that the
Seller is the Chairman of the Board of Directors of the Company, the Company may
still possess material nonpublic information regarding the Company not known to
the Seller that may impact the value of the Shares (the "Information"), and that
the Company is not disclosing the Information to the Seller. The Seller
understands, based on his experience, the disadvantage to which he is subject
due to the disparity of information between the Seller and the Company.
Notwithstanding such disparity, the Seller has deemed it appropriate to enter
into this Agreement and to consummate the sale of the Shares to the Company. The
Seller agrees that the Company shall have no liability to the Seller whatsoever
due to or in connection with the Company's use or non-disclosure of the
Information or otherwise as a result of the sale of the Shares to the Company,
and the Seller hereby irrevocably waives any claim that he might have based on
the failure of the Company to disclose the Information.



f.
Reliance. The Seller acknowledges that (i) the Company is relying on the
Seller's representations, warranties, acknowledgments and agreements in this
Agreement as a condition to proceeding with the purchase of the Shares and (ii)
without such representations, warranties and agreements, the Company would not
enter into this Agreement or engage in the purchase of the Shares.



5.
Legal Fees and Costs. In the event of any disputes or controversies arising from
this Agreement or its interpretation, the party or parties prevailing in a court
of competent jurisdiction, or receiving a settlement payment, will be entitled
to receive reasonable legal fees and related costs and expenses.



6.
Headings. The headings of the sections and subsections of this Agreement are
inserted for convenience






--------------------------------------------------------------------------------



Exhibit 10.1


only and shall not be deemed to constitute a part of this Agreement.


7.
Survival. All representations, warranties and covenants contained in this
Agreement shall survive indefinitely.



8.
Publicity. Except as may be required by applicable law or any rule or regulation
to which the Seller is subject, the Seller hereto agrees that no public
announcement or other publicity regarding the transactions referred to herein
shall be made by the Seller without the consent of the Company (it being
understood that the Company shall not be subject to any such restriction).



9.
Governing Law. This Agreement and all acts and transactions pursuant hereto and
the rights and obligations of the parties hereto shall be governed by, and
construed and interpreted in accordance with, the laws of the State of Texas
without giving effect to principles of conflicts of law.



10.
Entire Agreement; Severability. Except as expressly set forth herein, this
Agreement sets forth the entire agreement and understanding of the parties
relating to the subject matter herein and merges all prior discussions between
them. In case any one or more of the provisions contained in this Agreement or
in any instrument contemplated hereby, or any application thereof, shall be
invalid, illegal or unenforceable in any respect, under the laws of any
jurisdiction, the validity, legality and enforceability of the remaining
provisions contained herein and therein, and any other application thereof,
shall not in any way be affected or impaired thereby or under the laws of any
other jurisdiction.



11.
Further Assurances. The Seller agrees to take, or cause to be taken, from and
after the Closing Date, such further actions to execute, deliver and file, or
cause to be executed, delivered and filed, such further documents and
instruments as may be necessary in order to fully effectuate the purposes, terms
and conditions of this Agreement, and the Seller hereby agrees to cooperate
fully in any such actions as the Company shall request.



12.
Amendment. No modification, waiver or amendment of this Agreement shall be
effective unless in writing signed by the parties hereto.



13.
Notices. Any notice required or permitted by this Agreement shall be in writing
and shall be deemed sufficient when delivered personally, sent by fax (as
evidenced by the sender's confirmation of transmission), sent by electronic mail
(as evidenced by the recipient's confirmation of receipt), or forty-eight (48)
hours after being deposited in the U.S. mail, as certified or registered mail,
with postage prepaid, and addressed to the party to be notified at such party's
address as set forth on the signature page hereto or subsequently modified by
written notice and, with respect to the Company, with a copy to Sheppard,
Mullin, Richter & Hampton LLP, 30 Rockefeller Plaza, New York, New York 10112,
Attention: John Hempill.



14.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one instrument.



15.
Successors and Assigns; Third Party Beneficiaries. The terms and conditions of
this Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.



[Signature page follows]





--------------------------------------------------------------------------------



Exhibit 10.1






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.






 
SELLER:
 
 
 
 
Thomas B. Pickens III
 
 
tpesignaturea06.jpg [tpesignaturea06.jpg]
 
 
(Signature)
 
 
 
 
 
Address:
 
 
2901 Scenic Drive
 
 
Austin, Texas 78703
 
 
 
 
COMPANY:
 
ASTROTECH CORPORATION
 
 
esesignaturea14.jpg [esesignaturea14.jpg]
 
By:
 
 
 
 
Eric Stober
 
 
Chief Financial Officer
 
 
5914 W. Courtyard Drive, Suite 340
 
 
Austin, TX 78730
 
 
 












--------------------------------------------------------------------------------



Exhibit 10.1


EXHIBIT A


FORM OF SPOUSAL CONSENT
The undersigned is the spouse of Thomas B. Pickens III, and acknowledges that
she has read that certain Stock Purchase Agreement (the "Agreement"), dated as
of December 9, 2016, by and among Thomas B. Pickens Ill (the "Seller") and
Astrotech Corporation, a Washington company (the "Company"), and understands its
provisions. The undersigned is aware that by the provisions of the Agreement,
she and her spouse have agreed to sell certain shares of common stock of the
Company, including any community property interest or quasi-community property
interest therein, in accordance with the terms and provisions of the Agreement.
The undersigned hereby expressly approves of and agrees to be bound by the
provisions of the Agreement in its entirety and agrees not to take any action at
any time that might interfere with the transactions contemplated by the
Agreement.
jpesignature.jpg [jpesignature.jpg]
Date: December 9, 2016





